 

Exhibit 10.33

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
January 1, 2020 by and between Ernest S. Pinner (“Executive”), on the one hand
and CenterState Bank Corporation (“CSFL”) and CenterState Bank, N.A. (the
“Bank”) on the other hand (collectively, the “Company”). The Company and
Executive are sometimes referred to collectively in this Agreement as the
“Parties.”

 

WHEREAS, Executive has been employed by CSFL and the Bank as the Executive
Chairman; and

 

WHEREAS, the Parties desire to enter into this Agreement, providing for
Executive’s resignation from employment by the Company effective on January 1,
2020 (“Resignation Date”), such resignation representing Executive’s retirement
from the Company as defined in the Company’s retirement policy;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the Parties, it is agreed as
follows:

 

1.Executive hereby resigns from employment by the Company effective as of the
Resignation Date, and agrees that such resignation shall be considered
Executive’s retirement from the Company pursuant to the Company’s retirement
policy.  Executive shall maintain his position as a director of the Company and
the Bank.  

 

2.Assuming Executive agrees to the provisions of Section 3 of this Agreement,
the Release Agreement referenced in Section 3 becomes effective and is not
rescinded, and Executive complies with the requirements of this Agreement and
Articles 6 and 7 of the Executive’s Employment Agreement, dated February 11,
2011, as amended (the “Employment Agreement”), Executive, upon and after the
Resignation Date, shall be entitled to $600,000 in a single lump sum cash
payment without discount for the time value of money (the “Severance Payment”),
such Severance Payment representing one times Executive’s Base Salary (as
defined in the Employment Agreement) in effect as of the Resignation
Date.  Executive also will be entitled to his annual incentive bonus payment to
be determined in accordance with the Company’s annual incentive plan during the
first quarter of 2020 and paid on or before February 28, 2020.  He also will
continue to receive the benefits entitled to him under the Company’s
supplemental employment retirement plan in accordance with the terms of such
plan. Executive also is entitled to reimbursement of expenses through the
Resignation Date and such other benefits to which the Executive may be entitled
under the Company’s benefit plans, policies and agreements. Executive’s
Severance Payment will be payable on the first payday cycle following the
Resignation Date.  

 

In all cases, the Executive shall be entitled to the insurance coverage
addressed in Section 4.2 of the Executive’s Employment Agreement.

 

 

1

 

--------------------------------------------------------------------------------

 

3.Notwithstanding anything to the contrary herein, Executive’s entitlement to
the Severance Payment shall be subject to and contingent upon (a) Executive
executing and delivering a copy of a Release Agreement to the Company on or
before January 21, 2020 (i.e., 21 days after the date of this agreement), (b)
the Effective Date for such Release Agreement occurring on or before January 28,
2020 (i.e., the end of the seven (7) day rescission period), and (c) Executive
complying with the requirements imposed on Executive under this Agreement and
Articles 6 and 7 of the Employment Agreement. Executive acknowledges and agrees
that the Company’s willingness to enter into this Agreement is contingent upon
the inclusion of all of the requirements of this Section 3 and that Executive
has and will receive adequate and ample consideration for the execution and
delivery of the Release Agreement.

 

4.The Executive covenants and agrees not to reveal to any person, firm. company,
or bank any confidential information of any nature concerning the Company or its
business, or anything connected therewith. As used in this Section 4, the term
"confidential information" means any and all of the Company's and its
affiliates'  confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to -

 

(a)the whole or any portion or phase of any products and services, marketing
methods or materials, business plans, processes, practices, methods, policies
and procedures, agreements, pending negotiations, manuals, financial
information, purchasing data, supplier data and vendor information, accounting
records and data and other business and financial information;

 

(b) the whole or any portion or phase of any research and development
information, ideas, computer programs, software, applications, operating
systems, software and web design and procedures, databases, algorithms, system
architecture, security procedures and processes and other technical
information;  

 

(c)the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, customer information, employee lists, employee
information, payroll data, staffing and organizational charts, shareholder
lists, financial products and services, financial products and services pricing,
financial information and projections, or other sales information; and

 

(d)   trade secrets, as defined from time to time by the laws of the State of
Florida

 

The Executive understands that the above list is not exhaustive, and that
confidential information includes any information that is marked or otherwise
identified as confidential or proprietary or that would appear to a reasonable
person to be confidential or proprietary information of the Company in the
context and circumstances in which the information is known or used. Executive
further understands that any confidential information that has been developed by
Executive in the course of the Executive’s employment by the Company is owned by
the Company and subject to the confidentiality restrictions of this
Agreement.  Notwithstanding the foregoing, confidential information shall
exclude information that,

2

 

--------------------------------------------------------------------------------

 

as of the date hereof or at any time after the date hereof, is published or
disseminated without obligation of confidence or that becomes a part of the
public  domain (x) by or through action of the Company, or (y) otherwise than by
or at the direction of the Executive. This Section 4 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency.

 

5.(a)  No solicitation.  The Executive promises and agrees that, based on his
experience with and relationship to the Company and its Customers, during the
Restricted Period (as defined below), the Executive shall:


 

1.

not directly or indirectly solicit or attempt to solicit any Customer (as
defined below), using any form of written, oral or electronic communication, or
social media,  to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Company during the two years immediately before the Executive’s employment
termination with the Company,

 

 

 

2.

not directly or indirectly influence or attempt to influence any Customer,
shareholder, joint venturer, or other business partner of the Company to alter
that person or entity’s business relationship with the Company in any respect,
and

 

 

 

3.

not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Company,

 

 

(b)  No raiding/hiring.  The Executive promises and agrees that during the
Restricted Period, the Executive shall not solicit or attempt to solicit and
shall not encourage or induce in any way or in any manner, including by written,
oral or electronic communications or social media, any employee, joint venturer,
or business partner of the Company to terminate an employment or contractual or
joint venture relationship with the Company.  The Executive agrees that the
Executive shall not, either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of another, hire any person employed by
Company during the two-year period before the Executive’s employment termination
with the Company or any person employed by the Company during the Restricted
Period.

(c)  No disparagement.  The Executive promises and agrees that the Executive
shall not cause statements to be made (whether written or oral) that reflect
negatively on the business reputation of the Company.  The Company likewise
promises and agrees that the Company shall not, and shall instruct its directors
and officers to not cause statements to be made (whether written or oral) that
reflect negatively on the reputation of the Executive.  Nothing herein is
intended to restrict the Executive or the Company from testifying truthfully in
response to any lawfully served subpoena or other legal process.

(d)  Definitions:  

1.  “Restricted Period” means the 12-month period commencing the date of the
Executive’s resignation from the Company.  The Restricted Period shall be
extended in an

3

 

--------------------------------------------------------------------------------

 

amount equal to any time period during which a violation of Section 5 of this
Agreement is proven. 

2.  “Restricted Territory” means Polk County in Florida.

3.  “Customer” means any individual, joint venturer, entity of any sort, or
other business with, for or to whom the Company has provided Financial Products
or Services during the Executive’s employment with the Company; or any
individual, joint venturer, entity of any sort, or business partner whom the
Company has identified as a prospective customer of Financial Products or
Services within the last two years of the Executive’s employment with the
Company.

4.  “Financial Products or Services” means any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Copmany Holding Company Act of 1956 and that
is offered by the Company or an affiliate on the date of the Executive’s
employment termination, including but not limited to banking activities and
activities that are closely related and a proper incident to banking, or other
products or services of the type of which the Executive was involved during the
Executive’s employment with the Company.

6.The Company may withhold from any amounts payable to Executive hereunder all
federal, state, city or other taxes that the Company may reasonably determine
are required to be withheld pursuant to any applicable law or regulation (it
being understood, that Executive shall be responsible for payment of all taxes
in respect of the payments).

 

7.The Executive agrees and covenants that he shall not disclose any of the terms
of or amount paid under this Agreement or the negotiation thereof to any
individual or entity; provided, however, that the Executive is not prohibited
from making disclosures to the Executive’s attorney, tax advisors, or spouse, or
as may be required by law. This Section does not in any way restrict or impede
the Executive from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. The Executive shall promptly provide
written notice of any order to Cherie Mooney at CenterState Bank, N.A., 1951 8th
Street NW, Winter Haven, FL 33881 or by email at cmooney@centerstatebank.com.

8. This Agreement sets forth the entire agreement between the Company and
Executive and, except as expressly provided in this Agreement, supersedes any
and all prior agreements or understandings between the Company and Executive
pertaining to the subject matter hereof. In reaching this Agreement, neither the
Company nor Executive has relied upon any representation or promise except those
set forth herein. If any provision, or portion of a provision, of this Agreement
is held to be invalid or unenforceable for any reason, the remainder of the
Agreement shall remain in full force and effect, as if such provision, or
portion of such provision, had never been contained herein. The unenforceability
or invalidity of a provision of the Agreement in one jurisdiction shall not
invalidate or render that provision unenforceable in any other jurisdiction.

4

 

--------------------------------------------------------------------------------

 

9.In the event of a breach or threatened breach by the Executive of any of the
provisions of this Agreement, the Employee hereby agrees that the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. Any
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages, or other available relief. If the Executive fails to comply
with any of the terms of this Agreement or post-termination obligations
contained in it, the Company may, in addition to any other remedies it may have,
reclaim any amounts paid to the Executive under the provisions of this Agreement
or terminate any benefits or payments that are later due under this Agreement,
without waiving the releases provided in the Release Agreement.

10.This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the Parties.

11.This Agreement shall be governed by the laws of the State of Florida without
giving effect to conflict of laws principles, and Executive consents to venue
and exclusive personal jurisdiction in the state and federal courts of Polk
County in the State of Florida for any proceeding arising out of or relating to
this Agreement. The Parties hereby irrevocably submit to the non-exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

12.Executive acknowledges that he has read each and every section of this
Agreement and that Executive understands his rights and obligations under this
Agreement. Executive acknowledges that the Company has advised Executive in
writing to consult with an attorney of his choice before signing this Agreement,
and that Executive has been given the opportunity to consult with an attorney of
his choice before signing this Agreement.

 

13.This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.

 

14.This Agreement shall be binding upon Executive and upon Executive’s heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of the Company, and its representatives, executors,
successors, and assigns. This Agreement shall be binding upon the Company and
upon the Company’s assigns and shall inure to the benefit of Executive and his
heirs, administrators, representatives, executors, successors, and assigns.

 

 

 

 

 

(The remainder of this page is intentionally left blank)




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Bank has caused this Agreement to be
executed by its duly authorized officer, and Executive has executed this
Agreement, on the date first above written.

 

 

/s/ Ernest S. Pinner

 

CenterState Bank Corporation

Executive

 

By: /s/ John C. Corbett

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

CenterState Bank, N.A.

 

 

By: /s/ Mark W. Thompson

 

 

Its: President

 

 

 

6

 